DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/22/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the amendment filed on 03/22/2022.
Claims 1, 14, 18, and 20 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claim 20 has overcome all the 35 USC § 112 rejection of claim 20 as set forth in the previous office action. Accordingly, all the 35 USC § 112 rejection of claim 20 as set forth in the previous office action have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, and 7-8, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI et al. (US20190072989A1) [hereinafter NAGAI], and further in view of TERANISI et al. (US20090171472A1) [hereinafter TERANISI], and Tincher et al. (US20130092704A1) [hereinafter Tincher].
Claim 1 (amended):
	Regarding claim 1, NAGAI discloses, “A distributed interlock system,” [See the distributed interlocking system with master device and slave device in communication via communication network for valve opening/closing: “an arbitrary controller 3 functions as a master controller 31 to generate a pressure control signal, and all the other controllers 33, 34, 35, 36, - - - (N) function as slave controllers receiving the generated pressure control signal via a sequential daisy-chain connection.” (¶40)… “the valve opening degree signal of either the generated valve opening degree common signal or the generated valve opening degree individual signal is transmitted to the slave controller on the basis of the set operation mode” (¶22)];
	“comprising: a plurality of slave nodes each having an interface translation card and an interlock (ITLK) slave device; and” [See the plurality of slave nodes 33-N each having an interface translation card (e.g.; controller with processing capability) and interlock (ITLK) slave device (e.g.; slave valves with I/O communication interface with input output capability): “As shown in FIG. 3, each of controllers 31, 32, 33, 34, 35, 36, . . . , (N) has an I/O (51) which is an access port connectable to the PLC 50, a COM1 (52), a COM2 (52), and a COM2 (53); a VALVE 54 which is a connecting port connectable to the control valve 2; and a Power 55 which is a connecting port connectable to the power supply.” (¶50)… “other controllers function as slave controllers which receive, via the sequential daisy-chain connection, the pressure control signal or the valve opening degree signal equivalent thereto (hereinafter referred to as valve opening degree signal) generated by the master controller, a communication line is formed from the master controller down to the slave controller located on the end;” (¶17)… “the slave controller will be referred to as the slave valves” (¶38)… “controllers 31, 32, 33, . . . , 37 and the master valve 41 and slave valves 42, 43, . . . , 47.” (¶45)… “slave controllers 32, 33, and 37 are referred to as the APC controller (Slave 1), the APC controller (Slave 2), the APC controller (Slave 7),” (¶49)];
	“at least one master device being in electrical communication with the plurality of slave nodes and” “the at least one master device being configured to provide command and operational signals to selected ones of the plurality of slave nodes,” [See the master controller 31 in communication with slave controllers 33-N. See master controllers 31 provides operational commands to the selected slave controllers group: “an arbitrary controller 3 functions as a master controller 31 to generate a pressure control signal, and all the other controllers 33, 34, 35, 36, - - - (N) function as slave controllers receiving the generated pressure control signal via a sequential daisy-chain connection.” (¶40)… “the slave controllers 32, 33, 34, 35, 36, - - - , (N) slave valves 42, 43, 44, 45, 46, - - - , (N) respectively, by the generated pressure control signal.” (¶41)… “the slave controller in the selected group is controlled by the valve opening degree signal generated by and transmitted from the master controller” (¶19)], but doesn’t explicitly disclose, “at least one master device” “programmable to prevent any combination of sequences that are detrimental to human safety,” “the at least one master device being further configured to evaluate signals received from the selected ones of the plurality of slave nodes in substantially real-time,” “the at least one master device having at least a preventative-interlocking portion configured to evaluate interlock conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes, based on a lookup table readable by the at least one master device.”
	However, TERANISI discloses, “the at least one master device being further configured to evaluate signals received from the selected ones of the plurality of slave nodes in substantially real-time,” [See the master controller evaluates (e.g.; evaluates to generate operation/stop control signal) received signals from the selected slave controllers in real time (e.g.; during operation when slaves are online): “safety control system formed by connecting one safety master (safety controller C0) and a plurality of safety slaves (safety controller or safety remote I/O terminals C1 to Cn) by a safety field network,” (¶22)… “The safety mater receives a status signal indicating a “safe state” or an “unsafe state” related to cell equipment from each safety slave or each safety local I/O unit, and controls operation/stop of the cell equipment by executing an interlock operation program” (¶40)];
	“the at least one master device having at least a preventative-interlocking portion configured to evaluate interlock conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes.” [See the master controller include preventative-interlocking portion (e.g.; functions to generate operation/stop signal based on evaluating unsafe signal to preventing/stopping from opening/closing) that evaluates interlock conditions (e.g.; unsafe for interlocking) and prevent unsafe conditions prior to command execution  (e.g.; evaluates to generate operation/stop control signal before opening/closing to stop opening/closing operation related to unsafe condition) and the signals are transmitted to the slave controllers (e.g.; operation/stop commands): “safety control system formed by connecting one safety master (safety controller C0) and a plurality of safety slaves (safety controller or safety remote I/O terminals C1 to Cn) by a safety field network,” (¶22)… “The safety mater receives a status signal indicating a “safe state” or an “unsafe state” related to cell equipment from each safety slave or each safety local I/O unit, and controls operation/stop of the cell equipment by executing an interlock operation program” “transmitting the operation instruction signal to the safety I/O device of each cell equipment via the safety slaves or the safety local I/O units to realize a safety control related to each cell equipment and a safety control for the entire series of cell equipment.” (¶40)… “generate an operation instruction signal instructing either operation instruction or stop instruction” (¶82)… “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)], but doesn’t explicitly disclose, “at least one master device” “programmable to prevent any combination of sequences that are detrimental to human safety,” “evaluate” “conditions and prevent unsafe conditions” “related to the unsafe conditions,” “based on a lookup table readable by the at least one master device.”
	However, Tincher discloses, “at least one master device” “programmable to prevent any combination of sequences that are detrimental to human safety,” [See the master controller is programmable such that it’s capable of performing safety operation (e.g.; master controller handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface); see preventing any combination of sequences (e.g.; any combination of operation sequence to prevent injury to the operator) that are unsafe for human (e.g.; injurious to the operator): “The system controller 12 is thus the master controller in the network and handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface to the chemical dispensing system 10.” (¶75)… “the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)… “To reduce the risk of damage to the pump 14 a-14 c as well as injury to the system operator,” “checks the pump chamber lid sensor signal before activating the motor 80.” “in response to a signal indicating that the pump chamber lid 178 is in an open position,” “may disable the motor 80” (¶60)… “a system controller serves as a master controller and is linked via a plurality of serial data buses the other system nodes.” (¶38)];
	“evaluate” “conditions and prevent unsafe conditions” “related to the unsafe conditions,” “based on a lookup table readable by the at least one master device.” [See the system evaluates and prevents unsafe condition based on a lookup table (e.g.; perform operation based on predetermined control operation such that in response to determining that the pump chamber lid is in open position, disabling the motor in order to prevent unsafe condition) readable by the master controller (e.g.; master controller handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface): “The system controller 12 is thus the master controller in the network and handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface to the chemical dispensing system 10.” (¶75)… “the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)… “To reduce the risk of damage to the pump 14 a-14 c as well as injury to the system operator,” “checks the pump chamber lid sensor signal before activating the motor 80.” “in response to a signal indicating that the pump chamber lid 178 is in an open position,” “may disable the motor 80” (¶60)… “a system controller serves as a master controller and is linked via a plurality of serial data buses the other system nodes.” (¶38)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of by the master controller, evaluating signals received from the selected ones of the plurality of slave nodes in substantially real-time, and evaluating interlock conditions by the master controller and preventing unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes taught by TERANISI, and combined the master controller that is capable of prevent any combination of sequence of operation to prevent unsafe condition to operator, and evaluate and prevent unsafe condition based on lookup table taught by Tincher with the interlocking system taught by NAGAI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to prevent interlocking by mistake or in unsafe condition [TERANISI: “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)], and in order to prevent conditions that are unsafe for the operator [Tincher: “Advantageously, the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)].

Claim 3:
	Regarding claim 3, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1, but NAGAI doesn’t explicitly disclose, “wherein the plurality of slave nodes is configured to synchronously sample input signals received from a tool and send the sampled signals to the at least one master device;” “the plurality of slave nodes is further configured to synchronously drive output signals subsequent to receiving results from the at least one master device, the received results being based on the input signals sent to the at least one master device.”
	However, TERANISI discloses, “wherein the plurality of slave nodes is configured to synchronously sample input signals received from a tool and send the sampled signals to the at least one master device;” [See the plurality of slave controllers C1-Cn synchronously (e.g.; at the same time) sample input signals received from a tool (e.g.; slave device D) and sends the signals to the master controller C0: “Each of the n safety slaves C1 to Cn is configured to exercise control over each of the n cell equipment D1 to Dn.” (¶79)… “each of the n cell equipment D1 to Dn includes the safety slave C1 to Cn, and such safety slave C1 to Cn is configured to handle the input devices IN1 to INn adapted to a predetermined safety standard, and the output devices OUT1 to OUTn adapted to a predetermined safety standard.” (¶80)… “In each cell equipment D1 to Dn, when an “unsafe state” related to the relevant equipment is determined through the input devices IN1 to INn adapted to a predetermined safety standard, and the output devices OUT1 to OUTn adapted to a predetermined safety standard, the status signal of such notice is transmitted to the safety controller C0 performing the interlock control through the safety field network (NET).” (¶81)… “A status signal indicating whether a safety input/output device in the cell equipment under the jurisdiction of the slave is in a “safe state” or an “unsafe state” is generated from each safety slave C1, C2, . . . , Cn, and such status signal is transmitted to the safety master C0 through the safety field network.” (¶69)];
	“the plurality of slave nodes is further configured to synchronously drive output signals subsequent to receiving results from the at least one master device, the received results being based on the input signals sent to the at least one master device.” [See the master controller C0 evaluates the signals received from slave controllers C1-Cn to generate operation/stop control signals that are sent to the slave controllers C1-Cn. See the slave controllers C1-Cn drive the outputs (e.g.; out1-outn) based on the received instructions from the master controller C0: “A status signal indicating whether a safety input/output device in the cell equipment under the jurisdiction of the slave is in a “safe state” or an “unsafe state” is generated from each safety slave C1, C2, . . . , Cn, and such status signal is transmitted to the safety master C0 through the safety field network.” (¶69)… “The safety controller C0 for performing the interlock control is internally arranged with an invalidation request generation unit for generating a status signal invalidation request including designation of the cell equipment D1 to Dn, and a status signal invalidation unit, arranged for every status signal of each cell equipment D1 to Dn that becomes the input of the interlock operation program, for invalidating the status signal related to the cell equipment designated by the invalidation request when the status signal invalidation request is generated.” (¶83)… “each of the n cell equipment D1 to Dn includes the safety slave C1 to Cn, and such safety slave C1 to Cn is configured to handle the input devices IN1 to INn adapted to a predetermined safety standard, and the output devices OUT1 to OUTn adapted to a predetermined safety standard.” (¶80)… “Each of the n safety slaves C1 to Cn is configured to exercise control over each of the n cell equipment D1 to Dn.” (¶79)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of TERANISI with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 4:
	Regarding claim 4, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1, but NAGAI doesn’t explicitly disclose, “further comprising a sequencer to analyze sequences of events based on one or more signals received from at least one of the plurality of slave nodes subsequent to receiving the one or more signals from a tool.”
	However, TERANISI discloses, “further comprising a sequencer to analyze sequences of events based on one or more signals received from at least one of the plurality of slave nodes subsequent to receiving the one or more signals from a tool.” [See master controller C0 includes an analysis unit (e.g.; invalidation request generation unit) with a CPU that analyzes sequence of events based on signals received from the slave controllers: “The safety controller C0 internally includes a CPU 10 for collectively controlling the input circuit 11, the output circuit 12, the communication circuit 13,” “a setup circuit 15.” (¶74)… “In the safety master” “the “invalidation request generation unit” appropriately adopts that which (1) when one of a plurality of switches corresponding to each cell equipment connected to an input circuit of the safety master is operated, generates an invalidation request related to the status signal of the cell equipment corresponding to the switch; (2) when an address corresponding to the safety slave or the safety local I/O unit “not participating in communication” is notified by a predetermined operation at a programmable terminal, generates an invalidation request related to the status signal of the cell equipment corresponding to the address; (3) when notified that any one of the safety slaves and the safety local I/O units is “not participating in communication” through an internal communication unit registration table, generates an invalidation request related to the status signal of the cell equipment corresponding to the notification; simultaneously uses two or more of (1) to (3), and the like.” (¶47)…. “The safety mater receives a status signal indicating a “safe state” or an “unsafe state” related to cell equipment from each safety slave or each safety local I/O unit, and controls operation/stop of the cell equipment by executing an interlock operation program” “transmitting the operation instruction signal to the safety I/O device of each cell equipment via the safety slaves or the safety local I/O units to realize a safety control related to each cell equipment and a safety control for the entire series of cell equipment.” (¶40)… “generate an operation instruction signal instructing either operation instruction or stop instruction” (¶82)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of TERANISI with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 7:
	Regarding claim 7, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1, but NAGAI doesn’t explicitly disclose, “all interlock calculations are centralized in the at least one master device.”
	However, TERANISI discloses, “all interlock calculations are centralized in the at least one master device.” [See the master controller C0 performs centralized interlock calculations (e.g.; analyzing the data to generate interlock control signals that will be provided to the slave controllers): “A status signal indicating whether a safety input/output device in the cell equipment under the jurisdiction of the slave is in a “safe state” or an “unsafe state” is generated from each safety slave C1, C2, . . . , Cn, and such status signal is transmitted to the safety master C0 through the safety field network.” (¶69)… “generate an operation instruction signal instructing either operation instruction or stop instruction” (¶82)… “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of TERANISI with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 8:
	Regarding claim 8, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1.	
	NAGAI further discloses, “wherein at least a portion of the plurality of the slave nodes of the distributed interlock system are coupled to components within a gas-delivery box.” [See the slave controllers are coupled to component of the exhaust system: “control valves are provided individually on the other end of each of the n number of exhaust paths, and a controller is provided to control the control valves installed on the exhaust paths; wherein the multi-mode-control apparatus controls, in multiple modes, the conductance of the exhaust path of the process chamber that has a pressure detection means for detecting the inner pressure of the process chamber.” (¶17)… “the control valve 2 is installed on each exhaust path, and up to a maximum of 14 slave controllers 3 are juxtaposed.” (¶53)].

Claim 14 (amended):
	Regarding claim 14, NAGAI discloses, “A distributed interlock system, comprising:” [See the distributed interlocking system with master device and slave device in communication via communication network for valve opening/closing: “an arbitrary controller 3 functions as a master controller 31 to generate a pressure control signal, and all the other controllers 33, 34, 35, 36, - - - (N) function as slave controllers receiving the generated pressure control signal via a sequential daisy-chain connection.” (¶40)… “the valve opening degree signal of either the generated valve opening degree common signal or the generated valve opening degree individual signal is transmitted to the slave controller on the basis of the set operation mode” (¶22)];
	“a plurality of slave nodes each having an interface translation card and an interlock (IT LK) slave device;” [See the plurality of slave nodes 33-N each having an interface translation card (e.g.; controller with processing capability) and interlock (ITLK) slave device (e.g.; slave valves with I/O communication interface with input output capability): “As shown in FIG. 3, each of controllers 31, 32, 33, 34, 35, 36, . . . , (N) has an I/O (51) which is an access port connectable to the PLC 50, a COM1 (52), a COM2 (52), and a COM2 (53); a VALVE 54 which is a connecting port connectable to the control valve 2; and a Power 55 which is a connecting port connectable to the power supply.” (¶50)… “other controllers function as slave controllers which receive, via the sequential daisy-chain connection, the pressure control signal or the valve opening degree signal equivalent thereto (hereinafter referred to as valve opening degree signal) generated by the master controller, a communication line is formed from the master controller down to the slave controller located on the end;” (¶17)… “the slave controller will be referred to as the slave valves” (¶38)… “controllers 31, 32, 33, . . . , 37 and the master valve 41 and slave valves 42, 43, . . . , 47.” (¶45)… “slave controllers 32, 33, and 37 are referred to as the APC controller (Slave 1), the APC controller (Slave 2), the APC controller (Slave 7),” (¶49)];
	“the at least one master device configured to” “provide output signals to one or more of the plurality of slave nodes,” [See the master controller 31 in communication with slave controllers 33-N. See master controllers 31 provides operational commands to the selected slave controllers group: “an arbitrary controller 3 functions as a master controller 31 to generate a pressure control signal, and all the other controllers 33, 34, 35, 36, - - - (N) function as slave controllers receiving the generated pressure control signal via a sequential daisy-chain connection.” (¶40)… “the slave controllers 32, 33, 34, 35, 36, - - - , (N) slave valves 42, 43, 44, 45, 46, - - - , (N) respectively, by the generated pressure control signal.” (¶41)… “the slave controller in the selected group is controlled by the valve opening degree signal generated by and transmitted from the master controller” (¶19)], but doesn’t explicitly disclose, “a lookup table configured for the at least one master device to determine whether any combination of sequences is detrimental to both human safety and machine safety and operation, either in a single tool or tool-to-tool;” “the at least one master device configured to receive input signals from” “one or more of the plurality of slave nodes,” “the at least one master device having at least a preventative-interlocking portion configured to evaluate interlock conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes, based on the lookup table.”
	However, TERANISI discloses, “the at least one master device configured to receive input signals from” “one or more of the plurality of slave nodes,” [See the master controller evaluates (e.g.; evaluates to generate operation/stop control signal) received signals from the selected slave controllers in real time (e.g.; during operation when slaves are online): “safety control system formed by connecting one safety master (safety controller C0) and a plurality of safety slaves (safety controller or safety remote I/O terminals C1 to Cn) by a safety field network,” (¶22)… “The safety mater receives a status signal indicating a “safe state” or an “unsafe state” related to cell equipment from each safety slave or each safety local I/O unit, and controls operation/stop of the cell equipment by executing an interlock operation program” (¶40)];
	“determine whether any combination of sequences is detrimental to” “machine safety and operation, either in a single tool or tool-to-tool;” “the at least one master device having at least a preventative-interlocking portion configured to evaluate interlock conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes, based on” analysis [Master control generates control signals to ensure machine safety and operation in a single tool or tool to tool (e.g.; slave devices C1-Cn). See the master controller include preventative-interlocking portion (e.g.; functions to generate operation/stop signal based on evaluating unsafe signal to preventing/stopping from opening/closing) that evaluates interlock conditions (e.g.; unsafe for interlocking) and prevent unsafe conditions prior to command execution  (e.g.; evaluates to generate operation/stop control signal before opening/closing to stop opening/closing operation related to unsafe condition) and the signals are transmitted to the slave controllers (e.g.; operation/stop commands): “safety control system formed by connecting one safety master (safety controller C0) and a plurality of safety slaves (safety controller or safety remote I/O terminals C1 to Cn) by a safety field network,” (¶22)… “The safety mater receives a status signal indicating a “safe state” or an “unsafe state” related to cell equipment from each safety slave or each safety local I/O unit, and controls operation/stop of the cell equipment by executing an interlock operation program” “transmitting the operation instruction signal to the safety I/O device of each cell equipment via the safety slaves or the safety local I/O units to realize a safety control related to each cell equipment and a safety control for the entire series of cell equipment.” (¶40)… “generate an operation instruction signal instructing either operation instruction or stop instruction” (¶82)… “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)]], but doesn’t explicitly disclose, “a lookup table configured for the at least one master device to determine whether any combination of sequences is detrimental to human safety” “evaluate” “conditions and prevent unsafe conditions” “related to the unsafe conditions,” “based on the lookup table.”
	However, Tincher discloses, “a lookup table configured for the at least one master device to determine whether any combination of sequences is detrimental to human safety”  [See the system evaluates and prevents unsafe condition based on a lookup table (e.g.; perform operation based on predetermined control operation such that in response to determining that the pump chamber lid is in open position, disabling the motor in order to prevent unsafe condition). See the master controller is programmable such that it’s capable of performing safety operation (e.g.; master controller handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface); see preventing any combination of sequences (e.g.; any combination of operation sequence to prevent injury to the operator) that are unsafe for human (e.g.; injurious to the operator): “The system controller 12 is thus the master controller in the network and handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface to the chemical dispensing system 10.” (¶75)… “the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)… “To reduce the risk of damage to the pump 14 a-14 c as well as injury to the system operator,” “checks the pump chamber lid sensor signal before activating the motor 80.” “in response to a signal indicating that the pump chamber lid 178 is in an open position,” “may disable the motor 80” (¶60)… “a system controller serves as a master controller and is linked via a plurality of serial data buses the other system nodes.” (¶38)];
	“evaluate” “conditions and prevent unsafe conditions” “related to the unsafe conditions,” “based on the lookup table.” [See the system evaluates and prevents unsafe condition based on a lookup table (e.g.; perform operation based on predetermined control operation such that in response to determining that the pump chamber lid is in open position, disabling the motor in order to prevent unsafe condition) readable by the master controller (e.g.; master controller handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface): “The system controller 12 is thus the master controller in the network and handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface to the chemical dispensing system 10.” (¶75)… “the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)… “To reduce the risk of damage to the pump 14 a-14 c as well as injury to the system operator,” “checks the pump chamber lid sensor signal before activating the motor 80.” “in response to a signal indicating that the pump chamber lid 178 is in an open position,” “may disable the motor 80” (¶60)… “a system controller serves as a master controller and is linked via a plurality of serial data buses the other system nodes.” (¶38)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of receiving by the master device input signals from the slave devices and determine any combination of the slave devices are machine safety issue, and the capability of by the master controller, evaluating signals received from the selected ones of the plurality of slave nodes in substantially real-time, and evaluating interlock conditions by the master controller and preventing unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes taught by TERANISI, and combined the master controller that is capable of prevent any combination of sequence of operation to prevent unsafe condition to operator, and evaluate and prevent unsafe condition based on lookup table taught by Tincher with the interlocking system taught by NAGAI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to prevent interlocking by mistake or in unsafe condition [TERANISI: “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)], and in order to prevent conditions that are unsafe for the operator [Tincher: “Advantageously, the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)].

Claim 16:
	Regarding claim 16, NAGAI, Tincher, and TERANISI disclose all the elements of claim 14, but NAGAI doesn’t explicitly disclose, “further comprising a centralized interlock equation solver within the at least one master devices.”
	However, TERANISI discloses, [See the master controller C0 performs centralized interlock calculations (e.g.; analyzing the data to generate interlock control signals that will be provided to the slave controllers): “A status signal indicating whether a safety input/output device in the cell equipment under the jurisdiction of the slave is in a “safe state” or an “unsafe state” is generated from each safety slave C1, C2, . . . , Cn, and such status signal is transmitted to the safety master C0 through the safety field network.” (¶69)… “generate an operation instruction signal instructing either operation instruction or stop instruction” (¶82)… “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of TERANISI with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination for the same reasons as described above in claim 14.

Claim 17:
	Regarding claim 17, NAGAI, Tincher, and TERANISI disclose all the elements of claim 14.
	NAGAI further discloses, “wherein at least a portion of the plurality of the slave nodes of the distributed interlock system are coupled to components within a gas-delivery box.” [See the slave controllers are coupled to component of the exhaust system: “control valves are provided individually on the other end of each of the n number of exhaust paths, and a controller is provided to control the control valves installed on the exhaust paths; wherein the multi-mode-control apparatus controls, in multiple modes, the conductance of the exhaust path of the process chamber that has a pressure detection means for detecting the inner pressure of the process chamber.” (¶17)… “the control valve 2 is installed on each exhaust path, and up to a maximum of 14 slave controllers 3 are juxtaposed.” (¶53)].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI, Tincher, and TERANISI, and further in view of Samii et al. (US20170277607A1) [hereinafter Samii].
Claim 2:
	Regarding claim 2, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1.
	NAGAI further discloses, “at least one of the master devices” [See the master controller 31: “an arbitrary controller 3 functions as a master controller 31 to generate a pressure control signal, and all the other controllers 33, 34, 35, 36, - - - (N) function as slave controllers receiving the generated pressure control signal via a sequential daisy-chain connection.” (¶40)], but doesn’t explicitly disclose, “wherein at least one of the master devices is configured as a dual-redundancy device, wherein components of the at least one master device are configured to perform the same tasks such that if a first redundancy module fails, a second redundancy module automatically takes over the tasks of the first redundancy module.”
However, Samii discloses, “wherein at least one of the master devices is configured as a dual-redundancy device, wherein components of the at least one master device are configured to perform the same tasks such that if a first redundancy module fails, a second redundancy module automatically takes over the tasks of the first redundancy module.” [See the redundant modules, when the first module fails the second module becomes operational and performs the same tasks as the failed module (e.g.; redundant controller components): “If the error condition is determined to be critical, the first controller 12 will preferably enter a fail-silent condition where no communications are transmitted by the first controller 12. Upon the second controller 14 detecting that the first controller 12 has faulted and is in fail-silent mode, the second controller 14 will be reconfigured as the primary controller. Since the second controller 14 is in the hot standby status mode (HS), the second controller 14 operates in the same/similar state that the first controller 12 was operating in when the error occurred. As a result, the second controller 14 can be reconfigured to instantaneously take over the execution of the functions of the primary controller. Actuators 28 and other devices on the communication network 24 will identify the second controller 14 as the primary controller for receiving control signals therefrom. The first controller 12 enters fail-silent mode and will no longer communicate with actuators 28 and other devices.” (¶30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the redundant controllers such than when one controller fails, the other controller take s over the tasks performed by the failed controller taught by Samii with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to decrease processing burden on controllers thus increasing system efficiency [Samii: “overall processing burden of one more controllers can be decreased” (¶5)].

Claim(s) 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI, Tincher, and TERANISI, and further in view of Ando (US20080078189A1) [hereinafter Ando].
Claim 5:
	Regarding claim 5, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1, but NAGAI doesn’t explicitly disclose, “an interlock equation solver to evaluate interlock equations in substantially real-time, wherein the interlock equations are based on values stored in a lookup table.”
	However, Ando discloses, “an interlock equation solver to evaluate interlock equations in substantially real-time, wherein the interlock equations are based on values stored in a lookup table.” [See the look up table with stored control commands. See the system comprising an equation solver that evaluates the equations in real time (e.g.; analyze the table to identify desired command signal in real time): “control information (or command information) 11 d related to control of the compressors 9 are stored in a table format.” (¶53)… “Each of the cryopumps 8 receives the pump command table from the master controller 5 using the communication unit, and stores the pump command table into the memory unit 21.” (¶58)… “Each of the compressors 9 receives the compressor command table from the master controller 5 using the communication unit, and stores the compressor command table into the memory unit 22. And the compressor 9 reads the compressor command table from the memory unit 22 and controls the compressor body in accordance with the read compressor command table.” (¶73)… “by using the communication unit, the cryopump system controller 7 transmits, to the master controller 5, the data of the system status table 15, the data of the pump command table 11 b and the data of the compressor command table 11 d, in response to a call of status information request sent from the master controller 5.” (¶89)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the equation solver that evaluates equation that are based on look-up tables in real time taught by Ando with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to manage communication network more efficiently by reducing the amount of modification [Ando: “adapted for reducing the amount of modifications and the amount of wiring that are required when unifying different communication networks.” (¶25)].

Claim 13:
	Regarding claim 13, NAGAI, Tincher, and TERANISI disclose all the elements of claims 1, 9, and 11, but they do not explicitly disclose, “wherein the interlock (ITLK) slave devices on each of the plurality of slave nodes communicate with components within one or more tools through an RS-485 interface.”
	However, Ando discloses, “wherein the interlock (ITLK) slave devices on each of the plurality of slave nodes communicate with components within one or more tools through an RS-485 interface.” [See the components communicate using RS-485 interface: “The above-mentioned communication network system may be configured so that the unified communication network is constructed using one of communication protocols of” “RS-485” (¶36)… “the cryopumps, and the compressors are arranged on the unified communication network as being slave devices of the master controller.” (¶29)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of slave devices communicating via RS-485 interface  taught by Ando with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to manage communication network more efficiently by reducing the amount of modification [Ando: “adapted for reducing the amount of modifications and the amount of wiring that are required when unifying different communication networks.” (¶25)].

Claim 15:
	Regarding claim 15, NAGAI, Tincher, and TERANISI disclose all the elements of claim 14, but NAGAI doesn’t explicitly disclose, “a non-volatile memory device coupled to each of the master devices to store all interlock equations; and a firmware device coupled to each of the master devices to execute operations.”
	However, TERANISI discloses, “a non-volatile memory device coupled to each of the master devices to store;” “a firmware device coupled to each of the master devices to execute operations.” [See the memory of the master controller and firmware device 10 with CPU executes operation: “The safety controller C0 internally includes a CPU 10 for collectively controlling the input circuit 11, the output circuit 12, the communication circuit 13, a display circuit 14, and a setup circuit 15.” (¶74)… “The CPU 10 includes a microprocessor (MPU) 10 a, a RAM 10 b, and a ROM 10 c. As hereinafter described, the microprocessor (MPU) 10 a, the RAM 10 b, and the ROM 1 c are duplicated to guarantee operational reliability.” (¶75)], but doesn’t explicitly disclose, “store all interlock equations”
	However, Ando discloses, “store all interlock equations” [See the look up table with stored control commands. See the system comprising an equation solver that evaluates the equations in real time (e.g.; analyze the table to identify desired command signal in real time): “control information (or command information) 11 d related to control of the compressors 9 are stored in a table format.” (¶53)… “Each of the cryopumps 8 receives the pump command table from the master controller 5 using the communication unit, and stores the pump command table into the memory unit 21.” (¶58)… “Each of the compressors 9 receives the compressor command table from the master controller 5 using the communication unit, and stores the compressor command table into the memory unit 22. And the compressor 9 reads the compressor command table from the memory unit 22 and controls the compressor body in accordance with the read compressor command table.” (¶73)… “by using the communication unit, the cryopump system controller 7 transmits, to the master controller 5, the data of the system status table 15, the data of the pump command table 11 b and the data of the compressor command table 11 d, in response to a call of status information request sent from the master controller 5.” (¶89)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing interlock equations taught by Ando with the system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to manage communication network more efficiently by reducing the amount of modification [Ando: “adapted for reducing the amount of modifications and the amount of wiring that are required when unifying different communication networks.” (¶25)].



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI, Tincher, and TERANISI, and further in view of Fujita et al. (US20110127853A1) [hereinafter Fujita].
Claim 6:
	Regarding claim 6, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1, but NAGAI doesn’t explicitly disclose, “wherein an interlock latency based on the evaluated interlock conditions is less than 1 millisecond and is independent of a number of interlock equations.”
	However, Fujita discloses, “wherein an interlock latency based on the evaluated interlock conditions is less than 1 millisecond and is independent of a number of interlock equations.” [See the interlock delay is less than a millisecond regardless of number of interlocks: “MEMS switches 235 can interrupt current flow within 1 millisecond or less after fault detection” (¶38)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the interlock delay of less than 1 millisecond taught by Fujita with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to provide an efficient connect/disconnect operation [Fujita: “providing an efficient and cost-effective” “remotely connecting or disconnecting electricity service to a load” (¶39)].


Claim(s) 9 and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI, Tincher, and TERANISI, and further in view of Murayama (US20180011466A1) [hereinafter Murayama].
Claim 9:
	Regarding claim 9, NAGAI, Tincher, and TERANISI disclose all the elements of claim 1.	
	NAGAI further discloses, “further comprising an integral controller within the gas-delivery box that communicates to the distributed interlock system via an” “interface.” [See the integral controller such as the slave controllers are in communication with master controllers via a communication interface: “The computed and generated pressure control signal is transmitted from the master controller to the slave controller via the sequential daisy-chain connection over the communication line 40, and then the degree of opening of each control valve is set. The communication line 40 transmits signals bidirectionally as indicated with arrows in the figure.” (¶54)], but doesn’t explicitly disclose, “integral controller” “that communicates to the distributed interlock system via an EtherCAT interface.”
However, Murayama discloses, “integral controller” “that communicates to the distributed interlock system via an EtherCAT interface.” [See the integral slave and master controllers are communicating via etherCAT interface: “The PLC 200 is an EtherCAT master, and conducts EtherCAT communication with the slave device.” (¶35)… “The slave device (device 300-1, device 300-2) acts as an EtherCAT slave” (¶38)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing communication of master and slave devices via an etherCAT interface taught by Murayama with the interlocking system taught by NAGAI, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to reduce the possibility of the malfunction of the control object device due to the false setting change  [Murayama: “the possibility of the malfunction of the control object device due to the false setting change is reduced than ever before.” (¶17)].

Claim 11:
	Regarding claim 11, NAGAI, Murayama, Tincher, and TERANISI disclose all the elements of claims 1 and 9.
	NAGAI further discloses, “wherein the integral controller of the gas-delivery box is one of the plurality of slave nodes to the at least one master device.” [See the integral controller such as the slave controllers are in communication with master controllers via a communication interface: “The computed and generated pressure control signal is transmitted from the master controller to the slave controller via the sequential daisy-chain connection over the communication line 40, and then the degree of opening of each control valve is set. The communication line 40 transmits signals bidirectionally as indicated with arrows in the figure.” (¶54)].


Claim 12:
	Regarding claim 12, NAGAI, Murayama, Tincher, and TERANISI disclose all the elements of claims 1, 9, and 11.
	NAGAI further discloses, “wherein the integral controller is in communication with the at least one master for the gas-delivery box to operate.” [See the integral controller such as the slave controllers are in communication with master controllers via a communication interface: “The computed and generated pressure control signal is transmitted from the master controller to the slave controller via the sequential daisy-chain connection over the communication line 40, and then the degree of opening of each control valve is set. The communication line 40 transmits signals bidirectionally as indicated with arrows in the figure.” (¶54)].

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI, Murayama, Tincher, and TERANISI, and further in view of Klapper (US20130307558A1) [hereinafter Klapper].
Claim 10:
	Regarding claim 10, NAGAI, Murayama, Tincher, and TERANISI disclose all the elements of claims 1 and 9, but they do not explicitly disclose, “wherein each of the components within the gas-delivery box are configured to be tested through the EtherCAT interface.”
However, Klapper discloses, “wherein each of the components within the gas-delivery box are configured to be tested through the EtherCAT interface.” [See the devices are tested via etherCAT interface: “The test signal, which is to be amplified, may be supplied to the test device” “by the other test device via an analog or a digital interface, e.g., Ethercat” (¶10)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing devise testing via an etherCAT interface taught by Klapper with the interlocking system taught by NAGAI, Murayama, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to achieve higher accuracy when performing test [Klapper: “If the run time of the test signal via the interface is compensated for, theoretically an arbitrary phase accuracy can be achieved.” (¶10)].

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI, Tincher, and TERANISI, and further in view of Samii.
Claim 18:
	Regarding claim 18, NAGAI discloses, “A” “distributed interlock system, comprising:” [See the distributed interlocking system with master device and slave device in communication via communication network for valve opening/closing: “an arbitrary controller 3 functions as a master controller 31 to generate a pressure control signal, and all the other controllers 33, 34, 35, 36, - - - (N) function as slave controllers receiving the generated pressure control signal via a sequential daisy-chain connection.” (¶40)… “the valve opening degree signal of either the generated valve opening degree common signal or the generated valve opening degree individual signal is transmitted to the slave controller on the basis of the set operation mode” (¶22)];
	“a plurality of interlock slave devices;” [See the plurality of slave nodes 33-N each having slave device (e.g.; slave valves with I/O communication interface with input output capability): “As shown in FIG. 3, each of controllers 31, 32, 33, 34, 35, 36, . . . , (N) has an I/O (51) which is an access port connectable to the PLC 50, a COM1 (52), a COM2 (52), and a COM2 (53); a VALVE 54 which is a connecting port connectable to the control valve 2; and a Power 55 which is a connecting port connectable to the power supply.” (¶50)… “other controllers function as slave controllers which receive, via the sequential daisy-chain connection, the pressure control signal or the valve opening degree signal equivalent thereto (hereinafter referred to as valve opening degree signal) generated by the master controller, a communication line is formed from the master controller down to the slave controller located on the end;” (¶17)… “the slave controller will be referred to as the slave valves” (¶38)… “controllers 31, 32, 33, . . . , 37 and the master valve 41 and slave valves 42, 43, . . . , 47.” (¶45)… “slave controllers 32, 33, and 37 are referred to as the APC controller (Slave 1), the APC controller (Slave 2), the APC controller (Slave 7),” (¶49)];
	“at least one master device in electrical communication with the plurality of interlock slave devices and” “the at least one master device being configured to provide command and operational signals to selected ones of the plurality of interlock slave devices,” [See the master controller 31 in communication with slave controllers 33-N. See master controllers 31 provides operational commands to the selected slave controllers group: “an arbitrary controller 3 functions as a master controller 31 to generate a pressure control signal, and all the other controllers 33, 34, 35, 36, - - - (N) function as slave controllers receiving the generated pressure control signal via a sequential daisy-chain connection.” (¶40)… “the slave controllers 32, 33, 34, 35, 36, - - - , (N) slave valves 42, 43, 44, 45, 46, - - - , (N) respectively, by the generated pressure control signal.” (¶41)… “the slave controller in the selected group is controlled by the valve opening degree signal generated by and transmitted from the master controller” (¶19)], but doesn’t explicitly disclose, “A dual-redundancy distributed” “system” “at least one master device in electrical communication with the plurality of interlock slave devices and programmable to prevent any combination of sequences that are detrimental to human safety,” “the at least one master device being further configured to evaluate signals received from the selected ones of the plurality of interlock slave devices in substantially real-time,” “the at least one master device having at least a preventative-interlocking portion configured to evaluate interlock conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of interlock slave devices, based on a lookup table readable by the at least one master device.”
	However, TERANISI discloses, “the at least one master device being further configured to evaluate signals received from the selected ones of the plurality of interlock slave devices in substantially real-time,” [See the master controller evaluates (e.g.; evaluates to generate operation/stop control signal) received signals from the selected slave controllers in real time (e.g.; during operation when slaves are online): “safety control system formed by connecting one safety master (safety controller C0) and a plurality of safety slaves (safety controller or safety remote I/O terminals C1 to Cn) by a safety field network,” (¶22)… “The safety mater receives a status signal indicating a “safe state” or an “unsafe state” related to cell equipment from each safety slave or each safety local I/O unit, and controls operation/stop of the cell equipment by executing an interlock operation program” (¶40)];
	“the at least one master device having at least a preventative-interlocking portion configured to evaluate interlock conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of interlock slave devices.” [See the master controller include preventative-interlocking portion (e.g.; functions to generate operation/stop signal based on evaluating unsafe signal to preventing/stopping from opening/closing) that evaluates interlock conditions (e.g.; unsafe for interlocking) and prevent unsafe conditions prior to command execution  (e.g.; evaluates to generate operation/stop control signal before opening/closing to stop opening/closing operation related to unsafe condition) and the signals are transmitted to the slave controllers (e.g.; operation/stop commands): “safety control system formed by connecting one safety master (safety controller C0) and a plurality of safety slaves (safety controller or safety remote I/O terminals C1 to Cn) by a safety field network,” (¶22)… “The safety mater receives a status signal indicating a “safe state” or an “unsafe state” related to cell equipment from each safety slave or each safety local I/O unit, and controls operation/stop of the cell equipment by executing an interlock operation program” “transmitting the operation instruction signal to the safety I/O device of each cell equipment via the safety slaves or the safety local I/O units to realize a safety control related to each cell equipment and a safety control for the entire series of cell equipment.” (¶40)… “generate an operation instruction signal instructing either operation instruction or stop instruction” (¶82)… “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)], but doesn’t explicitly disclose, “A dual-redundancy distributed” “system” “at least one master” “programmable to prevent any combination of sequences that are detrimental to human safety,” “evaluate” “conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions,” “based on a lookup table readable by the at least one master device.”
	However, Tincher discloses, “at least one master” “programmable to prevent any combination of sequences that are detrimental to human safety,” [See the master controller is programmable such that it’s capable of performing safety operation (e.g.; master controller handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface); see preventing any combination of sequences (e.g.; any combination of operation sequence to prevent injury to the operator) that are unsafe for human (e.g.; injurious to the operator): “The system controller 12 is thus the master controller in the network and handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface to the chemical dispensing system 10.” (¶75)… “the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)… “To reduce the risk of damage to the pump 14 a-14 c as well as injury to the system operator,” “checks the pump chamber lid sensor signal before activating the motor 80.” “in response to a signal indicating that the pump chamber lid 178 is in an open position,” “may disable the motor 80” (¶60)… “a system controller serves as a master controller and is linked via a plurality of serial data buses the other system nodes.” (¶38)];
	“evaluate” “conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions,” “based on a lookup table readable by the at least one master device.” [See the system evaluates and prevents unsafe condition based on a lookup table (e.g.; perform operation based on predetermined control operation such that in response to determining that the pump chamber lid is in open position, disabling the motor in order to prevent unsafe condition) readable by the master controller (e.g.; master controller handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface): “The system controller 12 is thus the master controller in the network and handles all of the process formulas and any required mathematical calculations, as well as providing a human-machine interface to the chemical dispensing system 10.” (¶75)… “the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)… “To reduce the risk of damage to the pump 14 a-14 c as well as injury to the system operator,” “checks the pump chamber lid sensor signal before activating the motor 80.” “in response to a signal indicating that the pump chamber lid 178 is in an open position,” “may disable the motor 80” (¶60)… “a system controller serves as a master controller and is linked via a plurality of serial data buses the other system nodes.” (¶38)], but doesn’t explicitly disclose, “A dual-redundancy distributed” “system” 
	However, Samii discloses, “A dual-redundancy distributed” “system” [See the redundant modules, when the first module fails the second module becomes operational and performs the same tasks as the failed module (e.g.; redundant controller components): “If the error condition is determined to be critical, the first controller 12 will preferably enter a fail-silent condition where no communications are transmitted by the first controller 12. Upon the second controller 14 detecting that the first controller 12 has faulted and is in fail-silent mode, the second controller 14 will be reconfigured as the primary controller. Since the second controller 14 is in the hot standby status mode (HS), the second controller 14 operates in the same/similar state that the first controller 12 was operating in when the error occurred. As a result, the second controller 14 can be reconfigured to instantaneously take over the execution of the functions of the primary controller. Actuators 28 and other devices on the communication network 24 will identify the second controller 14 as the primary controller for receiving control signals therefrom. The first controller 12 enters fail-silent mode and will no longer communicate with actuators 28 and other devices.” (¶30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of by the master controller, evaluating signals received from the selected ones of the plurality of slave nodes in substantially real-time, and evaluating interlock conditions by the master controller and preventing unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes taught by TERANISI, and combined the master controller that is capable of prevent any combination of sequence of operation to prevent unsafe condition to operator, and evaluate and prevent unsafe condition based on lookup table taught by Tincher, and combined the redundant controllers such that when one controller fails, the other controller take s over the tasks performed by the failed controller taught by Samii with the interlocking system taught by NAGAI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination in order to prevent interlocking by mistake or in unsafe condition [TERANISI: “provide a safety controller for preventing, when equipment that was “not participating in communication” participates in the communication and is “participating in communication”, the interlock from being invalidated by mistake thereafter.” (¶36)], and in order to decrease processing burden on controllers thus increasing system efficiency [Samii: “overall processing burden of one more controllers can be decreased” (¶5)], and in order to prevent conditions that are unsafe for the operator [Tincher: “Advantageously, the pump chamber lid interlock system may thereby prevent injuries from pinched fingers and damage to the pump that may result if the pump is activated while a system operator is, for example, replacing a squeeze tube.” (¶21)].

Claim 19:
	Regarding claim 19, NAGAI, Tincher, Samii and TERANISI disclose all the elements of claim 18, but NAGAI doesn’t explicitly disclose, “wherein components of the dual-redundancy distributed interlock system are configured to perform the same tasks such that if a first redundancy module fails, a second redundancy module automatically takes over the tasks of the first redundancy module.”
However, Samii discloses, “wherein components of the dual-redundancy distributed interlock system are configured to perform the same tasks such that if a first redundancy module fails, a second redundancy module automatically takes over the tasks of the first redundancy module.” [See the redundant modules, when the first module fails the second module becomes operational and performs the same tasks as the failed module (e.g.; redundant controller components): “If the error condition is determined to be critical, the first controller 12 will preferably enter a fail-silent condition where no communications are transmitted by the first controller 12. Upon the second controller 14 detecting that the first controller 12 has faulted and is in fail-silent mode, the second controller 14 will be reconfigured as the primary controller. Since the second controller 14 is in the hot standby status mode (HS), the second controller 14 operates in the same/similar state that the first controller 12 was operating in when the error occurred. As a result, the second controller 14 can be reconfigured to instantaneously take over the execution of the functions of the primary controller. Actuators 28 and other devices on the communication network 24 will identify the second controller 14 as the primary controller for receiving control signals therefrom. The first controller 12 enters fail-silent mode and will no longer communicate with actuators 28 and other devices.” (¶30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Samii with the interlocking system taught by NAGAI, Samii, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination for the same reasons as described above in claim 18.

Claim 20:
	Regarding claim 20, NAGAI, Samii, Tincher, and TERANISI disclose all the elements of claim 18, but NAGAI doesn’t explicitly disclose, “wherein a first redundancy module drives output signals and output devices, and a second redundancy module reads back the output signals, compares the output signals with its own results, and shuts off the output signals if there is a mismatch between at least one of the output signals and the corresponding one of its own results within a pre-determined limit.”
However, Samii discloses, “wherein a first redundancy module drives output signals and output devices,” [See the first redundant controller driver the outputs when it’s operating (e.g.; primary controller): “The primary controller outputting control signals over a communication network to execute control actions.” (¶6)];
“a second redundancy module reads back the output signals,” [See the second controller (e.g.; the standby hot controller reads the signals): “The second controller operates in a hot standby status mode under normal operating conditions. The second controller mirroring the first controller by executing functions to operate as a redundant controller.” “The second controller is reconfigured while operating under normal operating conditions from the hot standby status mode to the primary standby status mode if a failure occurs in the first controller.” (¶6)];
“compares the output signals with its own results, and shuts off the output signals if there is a mismatch between at least one of the output signals and the corresponding one of its own results within a pre-determined limit.” [See the second controller monitors the outputs of the first controller, and then the comparator compares the output signal of the first controller with a controller results to determine a mismatch (e.g.; if not desired results such that if not within a limit then determining fault occurred in the first controller): “The second controller mirroring the first controller by executing functions to operate as a redundant controller.” “The second controller is reconfigured while operating under normal operating conditions from the hot standby status mode to the primary standby status mode if a failure occurs in the first controller.” (¶6)… “The second controller operates in a hot standby status mode under normal operating conditions. The second controller mirroring the first controller by executing functions to operate as a redundant controller.” “The second controller is reconfigured while operating under normal operating conditions from the hot standby status mode to the primary standby status mode if a failure occurs in the first controller.” (¶6)…. “the second controller 14 includes a comparative module 32,” “Each of the respective comparative modules performs a comparative operation between the outputs results of respective cores within a respective controller. The comparative operation determines whether the results of each executed function from each core within the respective controller are the same or similar since the each core executes a same function utilizing the same input data.” “If the results differ, then an error may be present in that respective controller. As a result, each comparative module requires two inputs comparing the executed functional results by each core within the respective controller for determining whether an error occurred in their respective controller. The results are transmitted on the communication network 24 to other devices such as other controllers and actuators on the communication network 24. Both controllers may include a fail-silence decoder/decider module for monitoring error conditions in the other controllers for reconfiguring the controllers should there be a failure.” (¶27)… “Upon the second controller 14 detecting that the first controller 12 has faulted and is in fail-silent mode, the second controller 14 will be reconfigured as the primary controller.” (¶30)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Samii with the interlocking system taught by NAGAI, Samii, Tincher, and TERANISI as discussed above. A person of ordinary skill in the communication control field would have been motivated to make such combination for the same reasons as described above in claim 18.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejections under 35 U.S.C. § 103:
	Nagai fails to teach or suggest, or even hint at, at least the claim elements of "at least one master device being in electrical communication with the plurality of slave nodes and programmable to prevent any combination of sequences that are detrimental to human safety" or "a preventative-interlocking portion configured to evaluate interlock conditions and prevent unsafe conditions prior to one or more command executions, related to the unsafe conditions, being transmitted to one or more of the plurality of slave nodes, based on a lookup table readable by the at least one master device." 
	The cited reference to Teranisi, also used in the rejection of all independent claims…..the Examiner admitted that the cited references related only to machine safety, and not human safety. 
	Amended independent claims 1 and 18 of the Application recite inter alia, "at least one master device being in electrical communication with the plurality of slave  Emphasis added nodes and programmable to prevent any combination of sequences that are detrimental to human safety." Independent claim 14 recites, inter alia, "a lookup table configured for the at least one master device to determine whether any combination of sequences is detrimental to both human safety and machine safety and operation." Therefore, each of the independent claims of the Application recite limitations to determine whether any combination of sequences are detrimental to at least human safety.

	As the Examiner admitted, the cited references related only to machine safety, and not human safety. 
	With regard to the rejection of independent claim 14, the Examiner relied on Masamichi only to teach or suggest a lookup table for evaluating conditions. 
	With regard to the rejection of independent claim 18, the Examiner relied on Samii only to teach or suggest a dual-redundancy distributed system wherein Samii a system whereby if a "first module fails the second module becomes operational and performs the same tasks as the failed module." 
	Consequently, the additional cited references to Masamichi and Samii fail to remedy the deficiencies of the Examiner's arguments with regard to Nagai and Teranisi. 
	Therefore, the references cited against the independent claim of the Application are completely silent at least with regard to issues of human safety.

	Since the undersigned has shown that not all the claimed elements were known as required by relevant case law and the MPEP, either by Nagai and Teranisi singly or in combination with Masamichi or Samii (or any of the remaining references), the undersigned submits that independent claims 1, 14, and 18 are patentable. Further, since claims 2-13, 15-17, 19, and 20 from either claim 1, 14, or 18, they too are allowable for at least the same reasons as the claim from which each depends.
(Page: 10-11)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to claims 1, 14, and 18, a new grounds of rejections in view of Tincher et al. (US20090171472A1) have been introduced in the current office action. As described in the current office action, Tincher teaches, master device is programmable to prevent any combination of sequences that are detrimental to human safety  and evaluating conditions and prevent unsafe conditions based on a lookup table readable by the at least one master device.
	Combination of NAGAI, Tincher, and TERANISI teach all the limitations of claims 1 and 14, and Combination of NAGAI, Tincher, Samii and TERANISI teach all the limitations of claim 18 as described in the current office action.
	Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20070203586A1 - Interlock control apparatus:
	Teaches, interlock control apparatus for a plurality of control modules each of which controls driving of at least one piece of equipment; comprising slave switching apparatuses corresponding respectively to the control modules, wherein each of the slave switching apparatuses comprises a multiplexing apparatus that produces a multiplexed signal by multiplexing state detecting signals each of which indicates any of a plurality of states of a piece of the equipment whose driving is controlled by the corresponding control module (¶10). 
US20080177397A1 - Distributed input/output control systems and methods:
	Teaches, at least first and second slave controllers that communicate, respectively, with the first and second interlock controllers of the main controller, preferably over first and second communication paths. Each of the first and second slave controllers are coupled to a set of I/O drivers (¶6).
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116